Citation Nr: 9913995	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the amount of $624.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

This matter arises from a February 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

In March 1997, the veteran submitted a notice of disagreement 
regarding the denial of a waiver of a previous overpayment.  
That matter is not one that is "inextricably intertwined" 
with the issue now on appeal.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Moreover, that question has not 
been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105.  Accordingly, it is referred to the RO for all action 
deemed necessary.  


FINDINGS OF FACT

1.  On an eligibility verification report (EVR) furnished by 
the veteran in April 1996, he indicated that his family's 
only income was from his wife's wages.  Based upon that 
information, the RO awarded the veteran Improved Disability 
Pension benefits in the amount of $120 monthly effective 
August 1, 1995, and $143 monthly effective December 1, 1995.  

2.  In January 1997, the veteran reported that he began 
receiving Social Security benefits during the prior 
September; the RO took action to recompute the veteran's 
countable income for pension purposes, and determined that 
his income exceeded the applicable maximum income limitation.  
His pension benefits were then terminated retroactively 
effective October 1, 1996, and the overpayment at issue 
ensued.

3.  The veteran requested waiver of recovery of the 
overpayment at issue in February 1997; therein, he indicated 
that his wife was no longer working, and that his Social 
Security benefits constituted his only income.

4.  The overpayment at issue resulted from the veteran's 
failure to timely notify VA of his receipt of Social Security 
benefits; as such, the veteran was at fault in the creation 
of the indebtedness.  

5.  Collection of the indebtedness would subject the veteran 
and his spouse to undue economic hardship.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $624 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed, and that the case is 
ready for appellate consideration.  38 U.S.C.A. § 5107(a).  

The appellant has not questioned the validity of the debt now 
at issue; absent such a challenge, or prima facie evidence 
that the debt was improperly created, the question need not 
be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  In addition, the RO has not 
found that there was fraud, misrepresentation, or bad faith 
on the part of the veteran in the creation of the 
overpayment.  Similarly, the Board is satisfied that none of 
the circumstances that gave rise to the overpayment 
constitute a legal bar to waiver of its recovery.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Thus, the 
sole question for Board consideration is whether collection 
of the indebtedness would violate the principles of equity 
and good conscience.

There shall be no recovery of payments or overpayments of any 
benefits under any laws administered by the Secretary of 
Veterans Affairs when it is determined that recovery would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a).  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration will be given to such things as the relative 
fault of the debtor, whether collection would deprive the 
debtor of life's basic necessities, whether recovery would 
nullify the objective for which benefits were intended, or 
whether failure to make restitution would result in unfair 
gain to the debtor.  Id.  As previously mentioned, the 
overpayment at issue resulted from the veteran's failure to 
timely notify VA of his receipt of Social Security benefits.  
As such, the veteran clearly demonstrated fault in the 
creation of the debt.  

Despite the relative degree of fault by the veteran regarding 
the indebtedness at issue, waiver of its recovery is not 
necessarily prohibited thereby.  As previously noted, other 
factors specified under 38 C.F.R. § 1.965(a) must still be 
considered.  Most pressing among these is whether recovery of 
the indebtedness would subject the veteran and his spouse to 
undue economic hardship.  In this regard, the Board notes 
that the veteran has indicated that his spouse is no longer 
working, that his family's only income now is derived from 
his Social Security benefits, and that the large retroactive 
payment that he received from the Social Security 
Administration was used to pay off past debts.  The 
implication is that the veteran no longer has significant 
liquid assets.  From the foregoing, the Board must conclude 
that collection of the instant indebtedness would subject the 
veteran and his spouse to undue economic hardship.  

In view of the foregoing, recovery of the Improved Disability 
Pension overpayment in the amount of $624 would be against 
the principles of equity and good conscience, notwithstanding 
the relative fault of the veteran in the creation of the 
debt.  In this case, the veteran's fault is overridden by 
other equitable considerations.  


ORDER

Waiver of recovery of the Improved Disability Pension 
overpayment in the amount of $624 is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

